Title: To George Washington from United States Congress, 23 December 1783
From: United States Congress
To: Washington, George


                        
                            Sir,
                             23 December 1783
                        
                        The United states in Congress assembled receive with emotions too affecting for utterance this solemn
                            resignation of the authorities, under which you have led their troops with success through a perilous and a doubtful war.
                        Called upon by your country to defend its invaded rights you accepted the sacred charge before it had found
                            alliances and whilst it was without funds or a government to support you.
                        You have conducted the great military contest with wisdom and fortitude, invariably regarding the rights of
                            the civil power through all disasters and changes. You have by the love and confidence of your fellow citizens enabled
                            them to display their martial genius and transmit their fame to posterity. You have persevered till these United States
                            aided by a magnanimous king & nation have been enabled, under a just Providence, to close the war in freedom,
                            safety and independence, on which happy event we sincerely join you in congratulations.
                        Having defended the standard of liberty in this new world, having taught a lesson useful to those who inflict
                            and to those who feel oppression you retire from the great theatre of action with the blessings of your fellow citizens:
                            But the glory of your virtues will not terminate with your military command: it will continue to animate remotest ages.
                        We feel with you our obligations to the army in general and will particularly charge ourselves with the
                            interests of those confidential Officers who have attended your person to this affecting moment.
                        We join you in commanding the interests of our dearest Country to the protection of Almighty God, beseeching
                            Him to dispose the hearts and minds of its citizens to improve the opportunity afforded them of becoming a happy and
                            respectable nation; And for you we address to Him our earnest prayers that a life so beloved may be fostered with all his
                            care—that your days may be happy as they have been illustrious and that He will finally give you that reward, which this
                            World cannot give.
                        
                        The above is a copy of the Answer of the United States in Congress assembled to his Excellency George
                            Washington Commander in chief upon his resigning his Commission Decr 23 1783
                        
                            Chas Thomson secy
                        
                    